Case 3:13-cv-00257-JAM Document 307-8 Filed 10/11/18 Page 1 of 4




                     EXHIBIT H
        Case 3:13-cv-00257-JAM Document 307-8 Filed 10/11/18 Page 2 of 4




                                                                         Fage 1I
                                                                         Page
 1I                        UI{ITSD STATES
                           UNITED          ÐISTRICT COURT
                                   SÍã,TES DISTRICT    COT'RT
                             ÐTSTRTCT OF
                             DISTRICT      cotitNEcrIcuT
                                        ÕF CONNECTICUT
 2
 2
                                                    )
 3
 3       EREDËRICK KLORCZYK,
         FREDERICK              üR., as
                    KLORCZYII-T JR.,                )
         co-ad¡ninistrator of
         co-administrator   of the   Estate
                                Èhe Estate          )     CIVIL ACTION
                                                          CIVIL   ACTION NO.
                                                                          NO.
 4
 1¡      of Christian
         of Christían R.R. Klorczyk
                           Klorczyk and             )     3 : 13-Cv-0025?-,lAM
                                                          3:13-CV-00257-JAM
         LYHNE KLORCZYK,
         LYNNE KLORCUYK, as                         )
 5
 5       co-adminisÈrator of
         co-administrator   of the
                                the Estate
                                     Estate         )
         of Christian
         of Christian R.R. Klorczyk,
                           Klorczyk,                )
 6
 5                                                  )
                      Plaintiffs,
                      Plaintiffs,                   )
 7
 7                                                  )
           vst
           vs.                                      )
 8t                                                 )
         SEARS,   ROEBUCK &
         SE.A,RS, ROEBUCK     & CO.,
                                CO. ,   SIIINN FU
                                        SHINN       )
 I
 9       CûRPORÀTIÖN/ SHINN
         CORPORATION,     SgrNN FUE'U   COMPANY     )
         tE' AMERICA,
         OF  A!{ERIC.ã,/ INC.,
                         rNC. , MVP      (HK}
                                        (HK)        )
10
10       INDUSTRIES,     LTÐ., AND
         INDUSTRIES, LTD.,              IÍETFU
                                        WEIFU       )
         (TAISHAN)    ü!.ACrrrNERY &ü
          {TårsHA,N} MACHINERY          ELECTRIC
                                        ELECTRIC    )
11
11       co., LTD.,
         CO.,   LTD.,                               )
                                                    )
12
1"2                   Defendants.
                      Defendants.                   )
                                                    )
13
13
I.4
14
                     VIDEOTAPED DEPOSITION OF
                     VNÐEOTAPED DEPOSITION     SU CHIEN
                                           OË' SU CHTEU CHI
                                                        CHT
1s
15
                                          voLUlrE 11
                                          VOLUME
T6
16
                                          April 11,
                              E{ednesday, April
                              Wednesday,        11, 2018
17
n-?
                                    AT: 9:11
                                    AT: 9:11 a.m.
                                             a.m.
18
18
                                      Taken at:
                                      Taken  aÈ:
19
19                                   Taipei 101
                                     Taipei
                                7, Section
                            No. 7,
                            No.    SecÈion 5,5, Xinyi
                                                 Xinyi Road
20                        Xinyi District,
                          Xinyi District., Taipei
                                            Íaipei City,
                                                    Cít'y, 110
                                                           110
                                        Taiwan
2T
21
22
23
23
24
         Court Reporter:
         Court  Reporter:
25       ìlark McClure,
         Mark           Certified Court
               MeCIure, Certified Court Reporter
                                        Reporter

                                    VeritExt Legal Solutions
                                    Veritext
      ?12-267-6868
      212-267-6868                    www.veritext.com
                                      www-veritext-com                     516-608-2400
                                                                           5 l6-608-24û0
           Case 3:13-cv-00257-JAM Document 307-8 Filed 10/11/18 Page 3 of 4




                                                                    Page 1.65
                                                                    Page 165

  ¡.       rhereas the
           whereas the Craftsman standard requires
                       CrafÈsman standard requíres 150 percent.
                                                   150 percent.            So
  2
  2        after that
           after that was done, the
                      was done, the testing standard is
                                    testing standard is also
                                                        also
  3
  3        different.
           different.
  4
  4                    And after those
                       And after those rods
                                       rods have
                                            have been pressed, the
                                                 been pressed,
  5
  5             requirement for
           ASMË requirement
           ASME             for the deviation of
                                Èhe deviation of the d.ifference
                                                 Èhe difference
  6
  6        between tt¡e two
           between the  two heights,
                            heights, that  value should
                                     thats value should be
                                                        be less
                                                           J.ess than
  7        3.2, and
           3.2,     for Craftsman
                and for Craftsroan that deviaÈion should
                                   thaÈ deviation should be
                                                         be less
                                                            J.ess

  I
  8        than 3.
           than 3.
  I
  9              A.
                 Q.    Okay
                       Okay.
1û
10               A.    å,nd the second
                       And             differenee is
                                second difference    regarding the
                                                  Ís regarding the
11
l" l"      load for
           load for the
                    the central
                        centtal rod.
                                rod.       Ílre testing
                                           The  testing requirement
                                                        requirement for
                                                                    for
L2
12         ASME
           .ã,SME 2003 is for
                  2003 is for testing
                              Èesti"ng 150 pereent, whereas
                                       150 percent,               is
                                                            Sears is
                                                    whereas Sears
13
13         to test
           to       for 200
              test' for     percent.
                        200 percent.
14
l" ¡l                  So afÈer the
                       So after the rods
                                    rods have
                                         have been pressed, the
                                              been pressed,
r5
15         testing standard
           testing standard is
                            is also
                               also different.
                                    different.            Eor ASME
                                                          For      2003, the
                                                              ASME 2003,

16
16         value for
           value for the
                     the deviation
                         deviation should
                                   should be less than
                                          be less than 3.2,
                                                       3.2, whereas
17
1?         the value for
           the value for Sears
                         Sears should
                               should be less than
                                      be less than 3.
                                                   3,
18
18               A.
                 Q.    You testified in
                       You testified in response to one
                                        response to     of Attorney
                                                    one of .Attorney
19
r.9        Edinburgtr's question
           Edinburgh's  question that
                                 that Weifu
                                      ÍIeifu was an ISO-certified
                                             was an lS0-certified
20         factory.
           factory.     Iühat does
                        What       it mean
                              does it      t'o be
                                      mean to  be an ISO-certified
                                                  an ISO-certified
2L
21         factory?
           factory?
22
22               A.
                 A.     I believe
                        I believe that
                                  thaÈ we all know
                                       we all      that ISO
                                              know that ISO 9001 j-s aa
                                                            9ûû1 is
23
23         company-used internatíonal quality
           company-used international quality control
                                              conÈrol system.
                                                      system.
24
24                     SimpJ-y put,
                       Simply       se use
                               Þut, we use aa very
                                              very good
                                                   good and
25
25         standardized process
           standardized process for
                                for the
                                    the documentation of the
                                        documentaÈion of the system
                                                             system

                                   Veritext Legal Solutions
        212-267-6868
        212-267-6868                 www.veritext.com
                                     w-wrn .veritext.com                516608-2400
                                                                        5r6-608-2400
          Case 3:13-cv-00257-JAM Document 307-8 Filed 10/11/18 Page 4 of 4




                                                                         Page 173
                                                                         Page 173

  i.                   !{R. ZAKRZEWSKI
                       MR.  ZåKRZEIiTSKI ::   Objectíon.
                                              Objection.
 2
 2                     THE I{ITNESS: During
                       fHE WITNESS:  During the production process,
                                            Èhe production process,
 3
 3         they were
           they $ere all  tested.
                     aJ"l tested.       Às II said
                                        As    said earlier, thís document
                                                   earLier, this documenË
 4
 4        ís the
          is the final
                 final product
                       product testing
                               testing report,
                                       report¡ so
                                               so we
                                                  we had  to follow
                                                     t¡ad to forror
  5       the standard
          the standard of
                       of the
                          the MIL-STD-10
                              UIL-STD-I0S  testing standard
                                         5 testing standard for
                                                            for
 6
 6        random sampling; therefore,
          random sampling; thereforê, it
                                      it doesn't
                                         doesn,t mean that we
                                                 mean that    did
                                                           we did
 7
 1        not test
          not test the
                   the products.
                       produets.
 I
 8                     And also,
                       And aJ.so, to
                                  to ensure gatekeeping
                                     ensure gatekeepin       qualit'y
                                                         and quality
                                                       g and
 I
 9        control, before
          control, before the goods were
                          Èhe goods      shípped, we
                                    were shipped,    follow the
                                                  Hê follow the
10
10        ISô standard
          ISO standard and also to
                       and also to meet
                                   meet the
                                        t'he MIL-STD-10
                                             MII"-STD-105D
                                                        5D
11
Lr.       requirements.
          requiremen ts.
L2
12        BY MR. EDINBURGH:
          BY MR. EDINBURGH:

r3
13               A.
                 Q.    This same
                       This same document
                                 d,ocument --      this document
                                              does this
                                           -- does      document that
                                                                 Èhat
14
14        you're looking
          you're loolcing at
                          aÈ now
                             now --
                                 -- the 9532, does
                                    Èhe 9532,      thie document
                                              does this doeurnent
t5
15        refrect that
          reflect that Weifu  jack stands,
                       Ìùeifu jack stands, serial
                                           serial numbers 96lg and
                                                  numbers 9618
16
16        9619 were tested?
          9619 were tested?            this document
                                  Does this
                                  Does               indicate those
                                            document indicate
17
17        specific stands
          specific stands were
                          were tested,
                               tested, yes or no?
                                       Vês or
18
18               A.
                 A.    You meant
                       You       just within
                           meant just within this
                                             this report,
                                                  report, right?
                                                          right?
19
19               A.
                 Q.    Yes, according
                       Yes, according to
                                      to this
                                         this document.
                                              doc¡:nent,
20
20               A.
                 A.    No.
                       No.
21
2tr              0.
                 Q.    tlas Weifu
                       Has  Weifu heard
                                  heard of
                                        of ASME  p¡tLD 2009
                                           ILSME PALD           jaek
                                                            for jack
                                                       Z00g for
22
22        stands?
          stands?
23
23                     MR. ZAKRZEWSKI
                       MR. ZÀI(RZEÍùSKI: Objection.
                                      : Objection.              He ean answer.
                                                                He can answe:r.
24                     THE WITNESS:
                       THE          yes.
                           WIIñESS: Yes.
25
25        BY I{R. EDINBURGH:
          BY MR.  EDINBURGtrT:


                                     Veritext Legal
                                              Legaì Solutions
       212-267-6868
       2.r?-267-6868                   www.veritext.co
                                       www,veritext.com m                    516-608-2400
                                                                             s l6-ó08-2400
